DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 03/24/2022.

Status of Claims
Applicant’s amendment amended claims 1-3, 5, 8, 9, 11-13, and 18-20 and cancelled claims 4, 10, and 15-16. Claims 1-3, 5-9, 11-14, and 17-20 are pending and rejected as follows.  

Response to Amendment
	The 35 U.S.C. 112(b) rejection of claims 3, 8, 13, and 20 is withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection of claims 1-3, 5-9, 11-14, and 17-20 is maintained. 
	The 35 U.S.C. 102(a)(1) rejection of claim(s) 1, 4-11, and 14- 18 is withdrawn in view of the amendments to the claims. 
	The 35 U.S.C 103 rejection of claims 2-3, 12-13, and 19-20 is maintained with revised rejections set forth below to address the amendments to the claims. Claims 1, 5-9, 11, 14, and 17-18 are newly rejected under 103 as necessitated by amendment. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant asserts “More specifically, claim 1 has been amended to specifically highlight technical operations that are used to provide a tangible and practical technical application…Because the highlighted technical operations provide a tangible and practical technological application, the claims are clearly directed to patent eligible subject matter under 35 U.S.C §101.” (Remarks P. 9) and “In evaluating the amended claims under the 2019 Revised Patent Subject Matter Eligibility Guidance, it is clear that the amended claims recite a combination of elements that reflect an improvement to technology or technical field.” (Remarks P. 11). This argument is unpersuasive. The elements referenced by Applicant of visualizing historical data analytics and planning and performing operations is part of the abstract idea itself and not technical operations or additional elements under step 2A prong 2. The additional element of using a “machine-learning model” to classify data merely amounts to the use of a general purpose computer as tool to apply the abstract idea and/or merely an attempt at limiting the abstract idea to a particular technological environment and therefore the additional element(s) fails to integrate the recited abstract idea into a practical application. 
Applicant argues that “Second, the claimed method which results in an "improved technological process" includes new and inventive techniques.” (Remarks P. 11). This argument is unpersuasive. The courts have clearly established that even new abstract ideas can still be found ineligible under 35 U.S.C. 101 (MPEP 2106.03(I): “If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).”; MPEP 2106.05(I): “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.")…Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.”).
Applicant asserts “Third, there is no "idea" here, and certainly no "abstract idea." Rather, the claims recite specific steps that refer to physical actions and to real-world subject matter.” (Remarks P. 12) This argument is unpersuasive. The claims clearly recite steps that fall well-within the categories of abstract ideas set forth in the 2019 Revised Guidance as identified in the rejection below and thus an abstract idea is recited when evaluated under step 2A prong 1. Additionally, “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility”1 and therefore the eligibility of the claimed invention is addressed through the use of the two-part Alice/Mayo framework applied herein (MPEP 2106(I): “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination…Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, _ (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, _ (Fed. Cir. 1994)), as this test has been superseded.”).
Applicant asserts “Furthermore, assuming arguendo, that one or more of the claims are found to be "directed to" an abstract idea under step 2A of the Alice/Mayo framework, each such claim still complies with the requirements of 35 U.S.C. §101 because it contains an inventive concept under the step 2B of the Alice/Mayo framework. As outlined above, the claims recite new and inventive techniques.” (Remarks P. 12). This argument is unpersuasive for the same reasons set forth above and because the additional elements when re-evaluated under Step 2B fail to necessitate a conclusion that they amount to significantly more for the same reasons as Step 2A – Prong 2, i.e. they are merely a general purpose computer used to apply the abstract idea, mere field of use, and/or merely amount to insignificant extra-solution activity, and those techniques found insignificant are further found to be merely well-understood, routine and conventional under Step 2B. See rejection below for further detail. 
For at least these reasons, the 35 U.S.C. §101 rejection of claims 1-3, 5-9, 11-14, and 17-20 is maintained. 

Applicant’s arguments with respect to 35 U.S.C. 102 and 103 are fully considered but unpersuasive. 
Applicant argues that the prior art fails to teach or suggest the features of amended claim 1 because “the web query system of Burdick et al. has nothing to do with training a machine learning model, let alone where the machine learning model is trained based on a set of labels determined by searching data objects using keywords as recited in amended claim 1.” (Remarks P. 13). This argument is unpersuasive. The claims are rejected over a combination of Stundner in view of Burdick, Stundner being relied upon to teach a “the machine learning model is trained based on the set of labels” as described below, noting Stundner describes training the self-organizing map based on labelled input examples including providing a feedback loop for continuous training and refinement based on the results of the clustering and classification, e.g. see Fig. 8, (also [0031]: In the training mode, a self-organizing map may be built or augmented using input examples.; [0085]-[0086]: The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network.; [0089]: As further shown in FIG. 8, in some implementations, the output of the active learning portion 416 may be provided to a map corrector portion 418 that may further improve the classification of input patterns…. and may provide new positions of input for re-training at 420.). Stundner merely fails to describe that the manual labeling [for use in training] includes searching the data objects using keywords, Burdick however clearly describes data retrieval using keyword searching and labeling the searched data objects and thus in combination Stundner in view of Burdick render obvious the claimed limitation(s). See rejection for further detail.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the data objects of (i) comprise structured data and unstructured data” however there is no antecedently recited reference numeral “(i)”. The claim is interpreted as reciting -- wherein the data objects comprise structured data and unstructured data--. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, medium, and system for classifying oilfield data to generate visualizations of historical analytics (e.g. charts, graphs, trends,etc.) in order to plan and provide instruction to perform oil and gas operations, e.g. making decisions or providing suggestions including planning and performing manual operations/actions based on the historical data analytics (e.g. Fig. 2, [0062], [0090]) . Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-3, 5-9), “system” (claims 11-14, 17), and “non-transitory computer readable medium” (claims 18-20). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 11, and 18:
obtaining data objects … wherein the data objects comprise observational data related to one or more oil wells, oil fields, or a combination thereof; 
using a …model to classify the data objects based on the observational data contained therein to assign a set of labels to the data objects, …wherein the …model is trained based on the set of labels, wherein the set of labels is determined by searching data objects using keywords, and labeling data objects based on searching the data objects using the keywords; (Examiner notes that under the BRI of the claim “training”2 the model includes merely the specifying and updating of parameters of the model as part of complex mathematical calculations, relationships, formulas, etc. and is further capable of being performed mentally/manually by a human being, e.g. Spec: [0086]: Thus, the human user's classification of a first subset of the documents into different categories based on the words contained therein may form a training corpus)
determining output data from the data objects after classifying the data objects, wherein the output data represents one or more historical data analytics for the one or more oil wells, oil fields, or a combination thereof, and 
visualizing the output data including the one or more historical data analytics; and
planning and performing at least one oil and gas operation that involves a well work over or intervention based on the one or more historical data analytics in order to increase production;  (finding that under the BRI the “planning and performing” of the operations is merely the decision making and instruction to perform a task/operation, e.g. recommending an action or selecting a technique, relating to the well work over or intervention by human workers and is thus clearly a method of organizing human activity and/or includes decisions, i.e. judgments or opinions, performed mentally or using pen and paper, e.g. Spec describes the “operations” performed by users and including planning and strategizing operations/activities including merely identifying/selecting a “technique”: [0090]: “Accordingly, one or more oil and gas operations may be executed based on the insights, as at 912, so as to enhance field production in the long or short term, minimize costs, etc. In some embodiments, the oil and gas data operation includes field planning and operations to recover additional resources from a reservoir, identifying an intervention technique for an oil and gas operation, or identifying a historical workover technique to increase production from the oil and gas operation.”, [0075]: and can be used by users, such as subject matter experts or ("SMEs") to rank historical workovers, understand bottlenecks, learn best practices from the past operations so that they can refine their present and planned interventions operation strategy (e.g., in a field optimization phase as shown in Figure 2)., and [0062]: Field optimization may include understanding the impact of historical field interventions to predict production and economic performance of future workovers, which may assist in selecting a beneficial and economical workover type and timeline for wells. Further, selection of a completion scheme and artificial lift techniques, and adoption of best practices associated therewith, may be facilitated using such output., and Fig. 2: “208” describes the “field optimization” as including “discover” , “diagnose”, and “recommend actions”)
Dependent claims 2-3, 5-9, 12-14, 17, 19-20 recite the same or similar abstract idea(s) as independent claims 1, 11, and 18 with merely a further narrowing of the abstract idea(s) to specific data values/parameters analyzed, i.e. mere data characterization, and/or additional analyses performed as part of the abstract idea including:
Claims 3, 13, and 20: further comprising: 
classifying the data objects by clustering the data objects into clusters based on a similarity value calculated based on words contained in each of the data objects, and assigning labels to the individual clusters, wherein the labels represent types of data objects contained in the individual clusters.  
wherein the one or more historical data analytics represent a change in hydrocarbon production from the one or more wells, one or more oilfields, or the combination thereof in response to one or more oilfield operations.  (claims 5 and 14)
further comprising conducting field planning and operations to recover additional resources from a reservoir, identify an intervention technique for an oil and gas operation, or identify a historical workover technique to increase production from the oil and gas operation, based at least in part on the one or more historical data analytics. (claim 6)
further comprising determining a return on an operation configured to enhance production from the one or more oil wells, the one or more oil fields, or the combination thereof based on the one or more historical data analytics. (claim 7) 
wherein the one or more historical data analytics comprises an amount of hydrocarbon produced from a well or a field, an impact of one or more workover operations or interventions conducted on the well or the field, and an amount of hydrocarbon that would have been produced under at least one what-if scenario related to a workover operation or intervention. / and an extrapolation of the amount of hydrocarbon that would have been produced in the operations or interventions were not conducted. (claims 8 and 17)
wherein the data objects of i) comprise structured data and unstructured data.3 (claim 9)

The identified limitations in claims 1-3, 5-9, 11-14, and 17-20 above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite limitations directed to analyzing oilfield operations/project data, e.g. time series values or documents/reports, to determine/calculate output data/historical data analytics and generate visualizations of the results, e.g. as charts, graphs, etc., in order to plan or strategize and perform recommended or selected operations and actions which are performed as part of oilfield operations management activity traditionally performed manually4 ; 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recites steps for collecting and analyzing data and determining analytical results/outputs and making decisions based on the results, e.g. conducting planning operations or performing manual activities or operations including identifying and selecting techniques to use, which are capable of being performed mentally and/or with the aid of pen and paper; and/or 
“(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims recite steps that set forth mathematical concepts including “classifying” data using a model trained on labeled data and “determining” data using mathematical calculations including determining output data that “represents historical data analytics” finding that the Specification describes the analytics being performed/calculated using various mathematical calculations, e.g. regression [0076]-[0079] (claim 8).
Step 2A – Prong 2: Claims 1-3, 5-9, 11-14, and 17-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computing system, comprising: one or more processors; and a memory system including one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors cause the computing system to perform operations, the operations comprising:” (claim 11 [dependents 12-17]), “A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising:” (claim 18 [dependents 19-20]), however the aforementioned elements are merely generic computer components used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus fail to integrate the recited abstract idea into a practical application; 
“obtaining data objects from a data repository” (claims 1, 11, and 18 [dependents 2-10, 12-17, and 19-20]), however the aforementioned obtaining of data from a  “repository” is found to at most amount to applying the abstract idea on a general purpose computer, e.g. the data is stored in generic computer memory, and/or is also merely insignificant extra-solution activity, e.g. data gathering (MPEP 2106.05(g)) and therefore the obtaining of data “from a data repository” fails to integrate the abstract idea into a practical application; and
“using a machine-learning model to classify the data objects… wherein the machine learning model is trained based on a set of labels…” (claims 1, 11, and 18 [dependents 2-9, 12-17, and 19-20]), however the aforementioned use of a “machine learning model” to “classify” /analyze the data merely amounts to using a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular field of use/technological environment of “classify”/labeling data using generic machine learning (MPEP 2106.05(h)) and therefore the aforementioned element(s) fail to integrate the recited abstract idea into a practical application.
“wherein the machine learning model comprises a neural network” (Claims 2, 12, and 19), however the mere use of a generic “neural network” to perform the clustering and classification of data is merely an attempt to limit the abstract idea, including complex mathematical operations, to a specific field of use/technological environment of using “neural network” model(s) to perform the data evaluations (MPEP 2106.05(h)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-3, 5-9, 11-14, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) by attempting to limit the abstract idea to using a “machine learning model” that comprises known “neural network” model(s) to perform data classification/evaluations (MPEP 2106.05(h)), and/or performs insignificant extra-solution activity, e.g. data gathering (claims 1, 11, and 18) (MPEP 2106.05(g)), which is further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document), Wakefield, Katrina “A guide to machine learning algorithms and their applications”,  SAS UK, 2018, https://www.sas.com/en_gb/insights/articles/analytics/machine-learning-algorithms.html (accessed via archive.org)5, and Brownlee, Jason “A Tour of the Most Popular Machine Learning Algorithms”, November 25, 2013, https://machinelearningmastery.com/a-tour-of-machine-learning-algorithms/ (accessed via archive.org)6. Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to classifying oilfield data to generate visualizations of determined historical analytics to plan and perform field operation optimization actions. 
	Claims 1-3, 5-9, 11-14, and 17-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Stundner et al. US 20100138368 A1 (hereinafter “Stundner”) in view of
Burdick et al. US 7185001 B1 (hereinafter “Burdick”).
Claim 1, 11, and 18,
Stundner teaches: A method for analyzing data comprising: / A computing system, comprising: one or more processors; and a memory system including one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors cause the computing system to perform operations, the operations comprising:  / 18. A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: ([0127]: Computing device 700 includes one or more processors or processing units 702, one or more memory and/or storage components 704, one or more input/output (I/O) devices 706, and a bus 708 that allows the various components and devices to communicate with one another.; Fig. 6, 18; [0127]-[0131])
obtaining data objects from a data repository, wherein the data objects comprise observational data related to one or more oil wells, oil fields, or a combination thereof; ([0077]: Overall, the data integration portion 402 may cleanse and prepare an incoming data stream (e.g. real-world data stream) into complete data sets 409 which are suitably similar (in format, etc.) to the training and testing patterns and/or data for use by the models and components of the system 400. The data integration portion 402 may also convert predicted or transformed values from the models and components of the system 400 back into real-world values. The complete data sets 409 are then provided to a data clustering portion 410 of the system 400, as described more fully below.; [0078]: In some implementations, the data integration portion 402 may be configured to operate in an automated fashion. This may be particularly desirable for environments involving non-stationary time-series data (e.g. oil and gas production data) that may include evolving trends and populations that may benefit from (or require) special data preparation and pre-processing methods. For example, data can be reduced stepwise while the data quality increases, as data with a certain frequency (e.g. every 10 seconds) may not be useable or feasible for real-time decision making purposes. Furthermore, various features may be required to manage the multi-frequency and variable nature of certain data (e.g. reservoir surveillance data).; Fig. 9 ; [0079]:  In this implementation, the automated data integration system 450 includes a data source portion 452, a data preparation portion 460, a data back-population portion 470, and a data pre-processing portion 480 that ultimately provides the resulting processed data sets. (e.g. to the data clustering portion 410 of the system 400 of FIG. 8). ; [0080]-[0081])
using a machine-learning model to classify the data objects based on the observational data contained therein to assign a set of labels to the data objects, (Fig. 8, e.g.: “410” -> “412” -> “416” -> “425”, i.e output of ML clustering and classification is labeled data; [0031]: On the other hand, mapping activities during the mapping mode may automatically classify a new input vector. ; [0032]: The terms “active learning” or “supervised learning” may be used to refer to one or more machine-learning techniques for creating a function from training data. For example, training data may consist of pairs of input objects (typically vectors), and one or more desired outputs. The output of the function can be a continuous value (sometimes called “regression”), or can predict a class label of the input object (sometimes called “classification”). ; [0086]: For example, in some implementations, a semi-automatic approach for providing suitable training data includes using one or more Self-Organizing Maps (SOM). The SOM may be an unsupervised machine learning algorithm, where unlabeled data may be organized into clusters of similar objects (i.e. providing a kind of clustering of the data). In the semi-automatic approach, an expert 414 may provide a synthetic pattern 415 which may define how many different classes of patterns are presumed to be present in the data. The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network)
wherein the machine learning model is trained based on the set of labels…(Fig. 8; [0031]: In the training mode, a self-organizing map may be built or augmented using input examples.; [0085]: At 412, map training and cluster membership determinations may be performed. One factor for training reliable reasoning tools, such as the training of a Bayesian network during map training at 412, is providing good quality and quantity of training data for the network to learn. In some implementations, the provision of suitable training data can be achieved by manually labeling a rather large amount of data, which may be relatively tedious and time consuming. In further implementations, the provision of suitable training data may occur in a semi-automated fashion.; [0086]: The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network.; [0089]: As further shown in FIG. 8, in some implementations, the output of the active learning portion 416 may be provided to a map corrector portion 418 that may further improve the classification of input patterns. In the map corrector portion 418, a user might correct the SOM results (e.g. map pattern) directly. In some implementations, the map corrector portion 424 may access a multi-dimensional outlier detector 419 to identify candidate data for possible correction, and may provide new positions of input for re-training at 420.; [0090]:  In addition, in some implementations, the functionalities of the map corrector portion 418 may be said to involve semi-supervised learning, in that the map corrector portion 418 “adds” some human supervision to an originally unsupervised method, and active learning, in that supervisory feedback from the user (or expert) may be involved.; [0092]: the output from the map corrector portion 418 (and re-training 420) and the cluster editor 422 may be fed back to the data clustering portion 410, and one or more of the above-described activities 410-422 may be repeated until results satisfactory to the expert 414 (or other user) have been achieved.)
determining output data from the data objects after classifying the data objects, wherein the output data represents one or more historical data analytics for the one or more oil wells, oil fields, or a combination thereof, ([0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred; Fig. 8: “438” -> “442”; [0088]: In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network.; Fig. 8 : e.g. “412” -> ”425”-> “438” -> “442”; [0110]: For example, FIG. 14 shows a visual display 550 of representative results of a sensitivity and root cause analysis using the Bayesian network deployment component 438 in accordance with the teachings of the present disclosure. In this implementation, the visual display 550 includes a visual representation of an overall analysis result 552 (e.g. a pie chart showing relative percentages), and also a plurality of variable displays 554 (e.g. bar charts of uncertainty values and corresponding statistical characteristics) corresponding to various variables 554 involved in the formulation of the overall analysis result 552.; Fig. 14; [0037]: The case catalog may be used to train a Bayesian network to identify business opportunities triggered by events detected in business and operation data. In turn, recommendations based on expertise or modeling tools can be integrated in the decision making support. Stochastic modeling tools, such as experimental design, can make use of probability distribution information used in the Bayesian networks. After decisions have been made, actual performance may be compared against the expected improvement (e.g. optimization) provided by the recommendation, and the resulting effectiveness of decisions made may be captured and stored along with desired contextual information which occurred during the decision making and performance review processes.)
visualizing the output data including the one or more historical data analytics. (Fig. 14; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred; [0110]: In this implementation, the visual display 550 includes a visual representation of an overall analysis result 552 (e.g. a pie chart showing relative percentages), and also a plurality of variable displays 554 (e.g. bar charts of uncertainty values and corresponding statistical characteristics) corresponding to various variables 554 involved in the formulation of the overall analysis result 552.; [0111]: Related recommended actions can be displayed.); and
planning and performing at least one oil and gas operation that involves a well workover or intervention based on the one or more historical data analytics in order to increase production.  (Fig. 8: “442”, 13; [0047]: As further shown in FIG. 3, one or more decisions and/or actions are taken at 164. ; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0111]: Related recommended actions can be displayed. Once the cause has been selected by the user, the user may inform other system users about the recommendation, such as through electronic mail or other mechanisms.;  [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).;  claim 17: wherein the one or more computer-readable instructions configure the system to determine at least one recommended fossil fuel production action to achieve an increase in fossil fuel production, the at least one recommended fossil fuel production action including at least one of optimizing water and/or gas lift injection, pressure drawdown, workover wells, recompletion, pump efficiency, downtime, sand production, or other operational constraints.)
Stundner fails to clearly teach: 
wherein the set of labels is determined by searching data objects using keywords, and labeling data objects based on searching the data objects using the keywords;
Burdick however, in analogous art of document classification, teaches: 
wherein the set of labels is determined by searching data objects using keywords, and labeling data objects based on searching the data objects using the keywords;(Abstract: Systems and methods interactive document search, retrieval, categorization, and summarization are provided. A document organizer processor may analyze the content of documents, such as web pages and text documents, downloaded from a computer network, such as the Internet or an intranet, in response to a user's search query. After receiving a search query from a user, the processor may locate documents related to the query, parse words in the documents into a word set, filter out unnecessary words, group the documents into categories, provide labels for the categories, construct summaries of the documents in each category, determine if any additional words or phases are to be recommended, present the labels and summaries to the user, and enable the user to iteratively refine the search.; c.12: 20-31: The user may enter multiple keywords or phrases in text box 402.; Fig. 2; c,7:24-37: Document organizer processor 150 may include category labeler module 158. Module 158 may be any hardware, software, or combination thereof that may provide labels to the categories created by categorizer module 156. In some embodiments, the labels that may be chosen for categories by labeler module 158 may be based, at least in part, on the frequency of terms found in the documents of a category.; c.11:41-59: Upon recategorization, the categories may be labeled at step 216 (FIG. 2).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Stundner’s system and methods for oilfield data classification and analysis as described above, to clearly include keyword searching data sets and labeling the data objects based on searching the objects in view of Burdick with the motivation to retrieve relevant documents for labeling and analysis (Burdick: c.2:2-14: Unlike keyword search systems, concept-based searching attempts to determine the intended subject matter that the user is requesting in a query. A concept-based search engine generally returns a list of documents that are related to the subject of the search, even if the words in the document do not directly match the words in the query. Concept-based searching often involves "clustering," where the meanings of words are examined in relation to the words found nearby. However, search engines that use concept-based searching have exhibited varying levels of effectiveness in retrieving documents relevant to a user's search query.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Stundner and Burdick in the same field of data classification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stundner (at least: [0085]-[0089]; Fig. 8,9; [0082]) describing classifying and clustering data retrieved from a variety of data sources including allowing expert input, review and feedback to provide a semi-automatic approach and active and supervised learning methods that add to the unsupervised method(s) [0090]: “In addition, in some implementations, the functionalities of the map corrector portion 418 may be said to involve semi-supervised learning, in that the map corrector portion 418 “adds” some human supervision to an originally unsupervised method, and active learning, in that supervisory feedback from the user (or expert) may be involved.”, the results of the combination were predictable (MPEP 2143 A).

Claims 2, 12, and 19, 
Stundner further teaches: wherein the machine learning model comprises a neural network ([0031]: As used herein, the term “self-organizing map” (SOM) may be used to refer to a type of artificial neural network that is trained using unsupervised learning to produce a low-dimensional (typically two dimensional), discretized representation of an input space of one or more training samples, called a map)

Claims 3, 13, and 20,
Stundner further teaches: further comprising: 
classifying the data objects by clustering the data objects into clusters based on a similarity …, and assigning labels to the individual clusters, wherein the labels represent types of data objects contained in the individual clusters.  ([0091]: The cluster editor portion 422 may provide an expert 414 (or user) an opportunity to manually modify one or more cluster assignments (and/or data labels) of one or more data points.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network…In some implementations validation of these approaches may be performed during the active learning 416 by comparing the results of these approaches with benchmark data (e.g. completely manually-labeled data). ; [0032]: The output of the function can be a continuous value (sometimes called “regression”), or can predict a class label of the input object (sometimes called “classification”). In some implementations, the task of a supervised learner may include predicting a value of a function for a valid input object after having seen a number of training examples (i.e. pairs of input and target output). ; [0086]: For example, in some implementations, a semi-automatic approach for providing suitable training data includes using one or more Self-Organizing Maps (SOM). The SOM may be an unsupervised machine learning algorithm, where unlabeled data may be organized into clusters of similar objects (i.e. providing a kind of clustering of the data). In the semi-automatic approach, an expert 414 may provide a synthetic pattern 415 which may define how many different classes of patterns are presumed to be present in the data. The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415)
Stundner fails to clearly articulate: classifying the data objects by clustering the data objects into clusters based on a similarity value calculated based on words contained in each of the data objects…; (bold emphasis added)

Burdick however, in analogous art of document classification, teaches: classifying the data objects by clustering the data objects into clusters based on a similarity value calculated based on words contained in each of the data objects…; (bold emphasis added) (Burdick: c.9:62-c.10:3: In order to cluster documents into categories, document organizer processor 150 may provide measurement of document similarity by determining the frequency of words within documents and measuring the degree of word overlap between documents. In some embodiments, a similarity matrix may be constructed whose elements may contain similarity score measurements for all of the document pairs to be clustered.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Stundner’s system and methods for oilfield data classification and analysis as described above, to clearly include clustering based on a similarity calculated based on words in the data objects in view of Burdick with the motivation to retrieve relevant documents for labeling and analysis (Burdick: c.2:2-14: Unlike keyword search systems, concept-based searching attempts to determine the intended subject matter that the user is requesting in a query. A concept-based search engine generally returns a list of documents that are related to the subject of the search, even if the words in the document do not directly match the words in the query. Concept-based searching often involves "clustering," where the meanings of words are examined in relation to the words found nearby. However, search engines that use concept-based searching have exhibited varying levels of effectiveness in retrieving documents relevant to a user's search query.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Stundner and Burdick in the same field of data classification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stundner (at least: [0085]-[0089]; Fig. 9; [0082]) describing classifying and clustering data retrieved from a variety of data sources, the results of the combination were predictable (MPEP 2143 A).

Claim 5 and 14,
Stundner further teaches: wherein the one or more historical data analytics represent a change in hydrocarbon production from the one or more wells, one or more oilfields, or the combination thereof in response to one or more oilfield operations.  ([0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0046]: One or more of identification of an opportunity, detection of events, and/or detection of anomalies occurs at 156. At 158, validation of an opportunity and/or events occurs, and diagnosis of the opportunity and/or events occurs at 160. At 162, optimization of the business and/or operations opportunity is generated and/or managed.; [0114]: For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.)… the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). ; [0116]: In this implementation the workflow 600 may begin with an objective function 602 (e.g. accelerate oil production). The relevant constraints on performance and related metrics 604 (e.g. pressure limits, production limits, etc.) may then be identified. Key Performance Indicators (KPI's) and events 606 may also be determined (e.g. pressures, rates, ratios, velocities, temperatures, etc.), and one or more cases or business opportunities 608 (e.g. pressure drop in aquifer, decrease in well injectivity, etc.) may be identified. Then, using a self-improving reasoning tool (system or process) having integrated data-driven modeling and knowledge in accordance with the teachings of the present disclosure (e.g. system 400), a user may determine one or more decisions and/or actions 610 that may be recommended by the reasoning tool to achieve the desired objective function 602.)

Claim 6,
Stundner further teaches: further comprising conducting field planning and operations to recover additional resources from a reservoir, identify an intervention technique for an oil and gas operation, or identify a historical workover technique to increase production from the oil and gas operation, based at least in part on the one or more historical data analytics.(Fig. 8; [0116]: Then, using a self-improving reasoning tool (system or process) having integrated data-driven modeling and knowledge in accordance with the teachings of the present disclosure (e.g. system 400), a user may determine one or more decisions and/or actions 610 that may be recommended by the reasoning tool to achieve the desired objective function 602.; [0047]: As further shown in FIG. 3, one or more decisions and/or actions are taken at 164. ; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).;  claim 17: wherein the one or more computer-readable instructions configure the system to determine at least one recommended fossil fuel production action to achieve an increase in fossil fuel production, the at least one recommended fossil fuel production action including at least one of optimizing water and/or gas lift injection, pressure drawdown, workover wells, recompletion, pump efficiency, downtime, sand production, or other operational constraints.)
 
Claim 7,
Stundner further teaches: further comprising determining a return on an operation configured to enhance production from the one or more oil wells, the one or more oil fields, or the combination thereof based on the one or more historical data analytics. ([0037]: The case catalog may be used to train a Bayesian network to identify business opportunities triggered by events detected in business and operation data. In turn, recommendations based on expertise or modeling tools can be integrated in the decision making support. Stochastic modeling tools, such as experimental design, can make use of probability distribution information used in the Bayesian networks. After decisions have been made, actual performance may be compared against the expected improvement (e.g. optimization) provided by the recommendation, and the resulting effectiveness of decisions made may be captured and stored along with desired contextual information which occurred during the decision making and performance review processes. In further implementations, a second Bayesian network may be trained and updated automatically for further improved decision support.; [0038]: the advisory process 100 integrates data-driven modeling and knowledge to provide a self-improving reasoning tool. More specifically, in this implementation, the advisory process 100 includes an identifier component 102, a decision support component 104, and a capture component 106. The identifier component 102 may identify opportunities, including one or more types of business opportunities, operations opportunities, etc. The decision support component 104 may provide support for one or more appropriate actions (or decisions) to be taken in order to manage the business or operations opportunity in an improved (or optimized) way. And the capture component 106 may capture an effectiveness of the one or more appropriate actions (or decisions), and may integrate the effectiveness data into the process 100 (e.g. into the identifier component 102, the decision support component 104, or both) to improve the process 100 for performing future advisory support.  ; [0110]: In further implementations, a user can evaluate a result sensitivity using the Bayesian network deployment component 438. Impacts of changes in input parameters may be determined (and/or displayed) in changing results.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).)

Claims 8 and 17,
Stundner further teaches: wherein the one or more historical data analytics comprises an amount of hydrocarbon produced from a well or a field, an impact of one or more workover operations or interventions conducted on the well or the field, and an amount of hydrocarbon that would have been produced under at least one what-if scenario related to a workover operation or intervention. / and an extrapolation of the amount of hydrocarbon that would have been produced in the operations or interventions were not conducted ([0101]:  For example. FIG. 12 shows a graphical representation 520 of possible data ranges for a plurality of variables (i.e. forecast uncertainty, estimated recovery, decline rate, and average distance to drainage area) involved in an implementation of a Bayesian network in accordance with the teachings of the present disclosure. ; [0110]: In further implementations, a user can evaluate a result sensitivity using the Bayesian network deployment component 438. Impacts of changes in input parameters may be determined (and/or displayed) in changing results.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. ; [0115]: For non-closed-loop control, models can be used in order to forecast optimized (or desired) performance and a base case (or benchmark).; [0116]- [0117]: Although not shown in FIG. 15, in order to manage one or more constraints in an improved or optimized manner, the workflow 600 may further include one or more corrective actions determined to improve performance after a case (business opportunity) has been identified from events. In some implementations, the user may define a period and/or other boundary conditions for the performance review in order to capture the effectiveness of decisions 612 based on measured and/or calculated metrics related to the constraints (e.g. as expected production increment target after correction action). Typically, effectiveness may be related to a comparison of an actual performance resulting from a decision versus a target or anticipated performance. Recommendations may then be altered according to an achieved effectiveness.)

Claim 9,
Studner further teaches: wherein the data objects of i) comprise structured data7 and unstructured data.  (Studner: Fig. 9; [0078]: In some implementations, the data integration portion 402 may be configured to operate in an automated fashion. This may be particularly desirable for environments involving non-stationary time-series data (e.g. oil and gas production data) that may include evolving trends and populations that may benefit from (or require) special data preparation and pre-processing methods.; [0080]: In the implementation shown in FIG. 9, the data source portion 452 includes a plurality of data sources 454. More specifically, the data source portion 452 includes one or more of a Supervisory Control And Data Acquisition (SCADA) systems 454A (e.g. like those SCADA systems commercially-available from Lee-Dickens Ltd. of Kettering, U.K.), an operational historian component 454B (e.g. like those components commercially-available from Lee-Dickens Ltd. of Kettering, U.K.), a manual entry device 454C (e.g. cell phone, palmtop or hand-held computer, Personal Data Assistant, etc.), a data file (e.g. text file, image file, spreadsheet file, ASCI, HTML, machine-readable, etc.), or a corporate or operational database (or server) 454E.)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10303815 B2: describing a method of facilitating simulations of industrial processes is disclosed. The method can be applied to the simulation of hydrocarbon processing, including oil and gas processing and production, refining and petrochemicals processing.
US 11307327 B2: describing a method and system for online monitoring and optimization of mining and mineral processing operations
US 11132721 B1: describing searching content using keywords and tagging content clusters based on the keywords
US 20210081818: Techniques for performing analytics using automatically generated labels for time series data and numerical lists are disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.05(I)(A)
        2 E.g.: https://en.wikipedia.org/wiki/Training,_validation,_and_test_sets 
        3 Under the BRI includes time series/data plots and documents or other text files, e.g. Spec: [0048]: The data may include both structured data (time series and relational databases) and unstructured data (documents and text-based files).
        4 e.g. Spec: [0002] In the oil and gas industry, service providers and owners may have vast volumes of unstructured data and use less than 1% of it to uncover meaningful insights about field operations. Moreover, even at such low utilization rates, most of an oilfield expert's time can be spent manually organizing oilfield data. When processing decades of historical oilfield data spread across both structured (production time series) and unstructured records (workover reports), experts often face challenges including rapidly organizing and analyzing thousands of historical records, leveraging the historical information to make more informed operating expense decisions, and identifying economically successful workovers (candidates and types).; [0060]: Indeed, embodiments may improve workover planning and operating expense spending by enabling rapid access to relevant content from historical records in an organized manner and learning patterns to better understand past strategies, capital spending, and make recommendations for improving production performance using an integrated workover plus operating expense digital workflow.  [0069]: Because of the missing workover title, subject matter experts (SME's) read the descriptions and process the reports manually to infer their workover job type.; [0075]: This dashboard can facilitate gaining an understanding of the range of impact for the different workover classes on production and can be used by users, such as subject matter experts or ("SMEs") to rank historical workovers, understand bottlenecks, learn best practices from the past operations so that they can refine their present and planned interventions operation strategy (e.g., in a field optimization phase as shown in Figure 2). ; [0096]: In this manner, many (e.g., thousands) of documents may be categorized within few minutes, supplanting the manual process that took weeks.; [0105]: This module may reduce time spent opening individual folders/files and manually reading the documents therein.;)
        5 E.g. P. 3 : “What are the most common and popular machine learning algorithms?”: “Artificial Neural Networks”
        6 E.g. P. 1: “It is useful to tour the main algorithms in the field to get a feeling of what methods are available.”, P. 7 “Artificial Neural Network Algorithms”
        7 E.g. Applicant’s Spec: [0002]: When processing decades of historical oilfield data spread across both structured (production time series) and unstructured records (workover reports),; [0048]: The data may include both structured data (time series and relational databases) and unstructured data (documents and text-based files).